DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 17 May 2022 has been entered. Claims 1-25 remain pending in the application. The Applicant’s amendments to the claims have overcome all rejections made under 35 U.S.C. 112(b). However, the Applicant’s amendments fail to overcome the rejection made under 35 U.S.C. 103, Jin in view of Keel. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (USPGPub 20200013811 A1) in view of Keel et al. (USPGPub 20190293792 A1).

Regarding claim 1, Jin teaches a time-of-flight (ToF) image sensor system, comprising: an illumination source (24) configured to generate a modulated light signal (see figure 1; and ¶38, The light source 24 may radiate (e.g., emit, etc.) a modulated optical signal EL (e.g., a light emitted by the light source 24) onto an object 5, in response to the clock signal MLS generated by the light source driver 22); a photodetector pixel array (34/134) comprising a plurality of actual pixel lines and a plurality of actual pixel columns (see fig. 3 and 1), wherein each pixel of the photodetector pixel array is configured to receive the modulated light signal reflected from an object (5) as a reflected modulated light signal (RL) and to demodulate the reflected modulated light signal (RL) to generate an electrical signal (see figure 3, pixel array 134 having a plurality of rows and columns; ¶41, The distance sensor 30 may demodulate the reflected optical signal RL reflected from the object 5, and then, output the demodulated reflected optical signal RL as an electric signal; and ¶43, The plurality of unit pixels included in the pixel array 34 may each have a multi-tap structure pixel including a plurality of taps. As used herein, the term “tap” denotes a component including a photo gate and a detection area for collecting and detecting photo charges according to a desired and/or predetermined demodulation signal); an analog-to-digital converter (ADC) (36), wherein the ADC (36) is coupled to at least one assigned pixel of the photodetector pixel array (34/134) and is configured to convert a corresponding electrical signal generated by the at least one assigned pixel into an actual pixel value and output a plurality of actual pixel values (¶54, The CDS/ADC circuit 36 may output digital pixel signals by performing a CDS operation and an ADC operation on each image pixel signal output from each of the plurality of unit pixels in the pixel array 34); a binning circuit (see ¶153, which describes how the digital outputs from four unit pixels are synthesized/binned) coupled to the ADC (36) for receiving the plurality of actual pixel values therefrom, wherein the binning circuit is configured to generate at least one interpolated pixel and wherein the binning circuit is configured to generate each of the at least one interpolated pixel based on actual pixel values of the plurality of actual pixel values corresponding to a different pair of adjacent pixels of the photodetector pixel array (34/134), each of the at least one interpolated pixel having a virtual pixel value (¶153, Referring to FIG. 15, distance information about and/or corresponding to the distance information center DIC may be obtained by a digital binning method, but the example embodiments are not limited thereto. To do this, a pixel value of each of the plurality of unit pixels PX3 is obtained in the full-mode according to the method described with reference to FIG. 13, and the pixel values obtained as above may be processed by an analog-digital converter (ADC) of the CDS/ADC circuit 36 to obtain digital signals. After that, digital signals with respect to four unit pixels PX3 in the 2×2 pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information); and an output circuit (37) coupled to the binning circuit (¶153) for receiving each virtual pixel value therefrom (¶55, The memory unit 37 may store a plurality of pixel signals, e.g., A0, A1, A2, and A3, etc., output from the CDS/ADC circuit 36 in units of frames; and ¶153, a pixel value of each of the plurality of unit pixels PX3 is obtained in the full-mode according to the method described with reference to FIG. 13, and the pixel values obtained as above may be processed by an analog-digital converter (ADC) of the CDS/ADC circuit 36 to obtain digital signals. After that, digital signals with respect to four unit pixels PX3 in the 2×2 pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information). However, Jin fails to explicitly teach a plurality of ADCs and wherein the output circuit is configured to output the virtual pixel value of each of the at least one interpolated pixel according to an image structure comprising a plurality of output pixels arranged in an image pixel array. 
	However, Keel teaches a plurality of ADCs (¶70, The analog-to-digital conversion unit 610 may be composed of a plurality of analog-to-digital converters (ADCs) 612. The ADCs 612 may correspond to pixels or photogates on a one-to-one basis) and wherein an output circuit is configured to output the virtual pixel value of each of the at least one interpolated pixel according to an image structure comprising a plurality of output pixels arranged in an image pixel array (see figure 1A, depth information processor 700; see also figure 15B, comprising an array of binned pixels that have been output; and ¶69, Referring to FIG. 7, the phase pattern processor 600 may generate a phase pattern image in units of frames so that the depth information generator 700 may generate a depth map).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to incorporate the teachings of Keel to further include a plurality of ADCs and output an image structure in order to allow for a one-to-one connection between pixels and ADCs, which means the device can simultaneously sample the data from the photodetector pixel array and have a two/three dimensional representation as an image structure providing for more efficient processing of outputted pixel values. 

Regarding claim 2, Jin as modified by Keel teaches the ToF image sensor system of claim 1, wherein each virtual pixel value is an average of the actual pixel values corresponding to the different pair of adjacent pixels (Jin PX3) of the photodetector pixel array (Jin 34/134) (Jin, ¶149, the term “binning mode” may denote a mode in which an added value of pixel values of some adjacent unit pixels PX3 are added (or averaged) from among the plurality of unit pixels PX3 included in the pixel array 334 (or the pixel array 34 of FIG. 1)).

Regarding claim 3, Jin as modified by Keel teaches the ToF image sensor system of claim 1, wherein: the photodetector pixel array (Jin, 34/134)  includes a first actual pixel line comprising a first plurality of pixels having first actual pixel values, wherein the first plurality of pixels is arranged into a first plurality of pairs of adjacent pixels, and the binning circuit (Jin, see figure 15) is configured to generate a first plurality of interpolated pixels having first virtual pixel values based on the first actual pixel values of the first plurality of pairs of adjacent pixels (Jin, ¶153, digital signals with respect to four unit pixels PX3 in the 2×2 (comprising of adjacent pairs) pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information; and Keel, fig. 7 and 15, ¶70-71 and ¶116-120).

Regarding claim 5, Jin as modified by Keel teaches the ToF image sensor system of claim 3, wherein: the photodetector pixel array (Jin 34/134) includes a second actual pixel line comprising a second plurality of pixels having second actual pixel values, wherein the second plurality of pixels is arranged into a second plurality of pairs of adjacent pixels (Jin, see figures 14-15, the binning applied to the pixels within X4 is also applied to subsequent 2x2 section of the array), and the binning circuit (Jin, see figure 15) is configured to generate a second plurality of interpolated pixels having second virtual pixel values based on the second actual pixel values of the second plurality of pairs of adjacent pixels (Jin, ¶153, digital signals with respect to four unit pixels PX3 in the 2×2 (comprising of adjacent pairs) pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information; and Keel, fig. 7 and 15, ¶70-71 and ¶116-120).

Regarding claim 7, Jin as modified by Keel teaches the ToF image sensor system of claim 5, wherein the output circuit (Keel 600/700) is configured to: output the first virtual pixel values in a first image line of the image structure, and output the second virtual pixel values in a second image line of the image structure (Keel, ¶71, The phase pattern arranger 620 includes a line memory of a certain capacity. The phase pattern arranger 620 may latch the digital phase values input from the ADCs 612 in the line memory and then generate a phase pattern image of one frame. Here, it is possible to generate the phase pattern image of one frame by arranging the digital phase values input from the ADCs 612 in a preset phase pattern. The phase pattern arranger 620 may generate a phase pattern image in units of frames).

Regarding claim 8, Jin as modified by Keel teaches the ToF image sensor system of claim 7, wherein the image structure includes only virtual pixel values of interpolated pixels (Jin, ¶55-56 and ¶153-154; and Keel, ¶70-71 and ¶116-120, see also figure 15b, image structure containing only digital binned pixels).

Regarding claim 9, Jin as modified by Keel teaches the ToF image sensor system of claim 5, wherein: the first actual pixel line is adjacent to the second actual pixel line such that the first plurality of pixels is combined with the second plurality of pixels into a third plurality of pairs of adjacent pixels (Jin, see figures 14-15, the binning applied to the pixels within X4 is also applied to subsequent 2x2 section of the array), and the binning circuit (Jin, see figure 15) is configured to generate a third plurality of interpolated pixels having third virtual pixel values, each based on a different one of the first actual pixel values and a different one of the second actual pixel values (Jin, ¶153, digital signals with respect to four unit pixels PX3 in the 2×2 (comprising of adjacent pairs) pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information).

Regarding claim 20, Jin teaches a method of pixel interpolation in a time-of-flight (ToF) image sensor system, the method comprising: generating a modulated light signal (see figure 1; and ¶38, The light source 24 may radiate (e.g., emit, etc.) a modulated optical signal EL (e.g., a light emitted by the light source 24) onto an object 5, in response to the clock signal MLS generated by the light source driver 22); generating a plurality of electrical signals based on pixels of a photodetector pixel array (34/134) receiving the modulated light signal reflected from an object (5) as a reflected modulated light signal (¶41, The distance sensor 30 may demodulate the reflected optical signal RL reflected from the object 5, and then, output the demodulated reflected optical signal RL as an electric signal; and ¶43, The plurality of unit pixels included in the pixel array 34 may each have a multi-tap structure pixel including a plurality of taps. As used herein, the term “tap” denotes a component including a photo gate and a detection area for collecting and detecting photo charges according to a desired and/or predetermined demodulation signal); analog to digitally converting the plurality of electrical signals into a plurality of actual pixel values, wherein each actual pixel value of the plurality of actual pixel values is a digital value that corresponds to at least one pixel of the photodetector pixel array (34/134) (¶54, The CDS/ADC circuit 36 may output digital pixel signals by performing a CDS operation and an ADC operation on each image pixel signal output from each of the plurality of unit pixels in the pixel array 34); subsequent to analog to digitally converting the plurality of electrical signals into a plurality of actual pixel values, generating at least one interpolated pixel including generating each of the at least one interpolated pixel based on actual pixel values corresponding to a different pair of adjacent pixels of the photodetector pixel array (34/134), each of the at least one interpolated pixel having a virtual pixel value (¶153, Referring to FIG. 15, distance information about and/or corresponding to the distance information center DIC may be obtained by a digital binning method, but the example embodiments are not limited thereto. To do this, a pixel value of each of the plurality of unit pixels PX3 is obtained in the full-mode according to the method described with reference to FIG. 13, and the pixel values obtained as above may be processed by an analog-digital converter (ADC) of the CDS/ADC circuit 36 to obtain digital signals. After that, digital signals with respect to four unit pixels PX3 in the 2×2 pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information); and outputting the virtual pixel value of each of the at least one interpolated pixel (¶55, The memory unit 37 may store a plurality of pixel signals, e.g., A0, A1, A2, and A3 etc., output from the CDS/ADC circuit 36 in units of frames; and ¶153 a pixel value of each of the plurality of unit pixels PX3 is obtained in the full-mode according to the method described with reference to FIG. 13, and the pixel values obtained as above may be processed by an analog-digital converter (ADC) of the CDS/ADC circuit 36 to obtain digital signals. After that, digital signals with respect to four unit pixels PX3 in the 2×2 pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information), wherein a number of output pixels is different from a number of pixels in the photodetector pixel array (Jin outputs the binned pixels (i.e. virtual pixel) which have less values than the number of pixels in the array by a 1:4 ratio). However, Jin fails to explicitly teach outputting the virtual pixel value of each of the at least one interpolated pixel according to an image structure comprising a plurality of output pixels arranged in an in an image pixel array, and wherein a number of output pixels in the image pixel array is different from a number of pixels in the photodetector pixel array.
	However, Keel teaches outputting the virtual pixel value of each of the at least one interpolated pixel according to an image structure comprising a plurality of output pixels arranged in an in an image pixel array (see figure 1A, depth information processor 700 and phase pattern processor 600; and ¶69, Referring to FIG. 7, the phase pattern processor 600 may generate a phase pattern image in units of frames so that the depth information generator 700 may generate a depth map), and wherein a number of output pixels in the image pixel array is different from a number of pixels in the photodetector pixel array (see figures 15a and 15b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to incorporate the teachings of Keel to further output an image structure in order to have a two/three dimensional representation as an image structure, providing for more efficient processing of outputted pixel values to determine depth and/or distance. 

Regarding claim 21, Jin as modified by Keel teaches the method of claim 20, wherein the photodetector pixel array (Jin 34/134) includes a first actual pixel line comprising a first plurality of pixels having first actual pixel values, wherein the first plurality of pixels is arranged into a first plurality of pairs of adjacent pixels (Jin, see figure 15), and the method further comprises: generating a first plurality of interpolated pixels having first virtual pixel values based on the first actual pixel values of the first plurality of pairs of adjacent pixels (Jin, ¶153, digital signals with respect to four unit pixels PX3 in the 2×2 (comprising of adjacent pairs) pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information; and Keel, figures 7 and 15; and ¶70-71 and ¶116-120).

Regarding claim 22, Jin as modified by Keel teaches the method of claim 21, wherein the photodetector pixel array (Jin 34/134) includes a second actual pixel line comprising a second plurality of pixels having second actual pixel values, wherein the second plurality of pixels is arranged into a second plurality of pairs of adjacent pixels (Jin, see figures 14-15, the binning applied to the pixels within X4 is also applied to subsequent 2x2 section of the array), and the method further comprises: generating a second plurality of interpolated pixels having second virtual pixel values based on the second actual pixel values of the second plurality of pairs of adjacent pixels (Jin, ¶153, digital signals with respect to four unit pixels PX3 in the 2×2 (comprising of adjacent pairs) pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information; and Keel, figures 7 and 15; and ¶70-71 and ¶116-120).

Regarding claim 24, Jin as modified by Keel teaches the method of claim 22, further comprising: outputting the first virtual pixel values in a first image line of the image structure; and outputting the second virtual pixel values in a second image line of the image structure (Keel, ¶71, The phase pattern arranger 620 includes a line memory of a certain capacity. The phase pattern arranger 620 may latch the digital phase values input from the ADCs 612 in the line memory and then generate a phase pattern image of one frame. Here, it is possible to generate the phase pattern image of one frame by arranging the digital phase values input from the ADCs 612 in a preset phase pattern. The phase pattern arranger 620 may generate a phase pattern image in units of frames; see also figure 15 and ¶116-120). 

Allowable Subject Matter
Claims 4, 6, 10-19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the prior art of record individually or combined fails to teach the ToF image sensor system of claims 3 and 1 as claimed, more specifically in combination with wherein the output circuit is configured to interleave the first actual pixel values with the first virtual pixel values in an image line of the image structure.

Regarding claim 6, the prior art of record individually or combined fails to teach the ToF image sensor system of claims 5, 3, and 1 as claimed, more specifically in combination with wherein the output circuit is configured to: interleave the first actual pixel values with the first virtual pixel values in a first image line of the image structure, and interleave the second actual pixel values with the second virtual pixel values in a second image line of the image structure.

Regarding claim 10, the prior art of record individually or combined fails to teach the ToF image sensor system of claims 9, 5, 3, and 1 as claimed, more specifically in combination with wherein the output circuit is configured to: output the first virtual pixel values in a first image line of the image structure, store the second virtual pixel values in a second image line of the image structure, and store the third virtual pixel values in a third image line of the image structure, wherein the third image line is interposed between the first image line and the second image line.
	Claim 11 is objected to because of its dependency on claim 10. 

Regarding claim 12, the prior art of record individually or combined fails to teach the ToF image sensor system of claims 9, 5, 3, and 1 as claimed, more specifically in combination with wherein: the binning circuit is configured to generate a fourth plurality of interpolated pixels having fourth virtual pixel values, each based on a different one of the first virtual pixel values and a different one of the second virtual pixel values.
Claims 13-15 are objected to for their dependency on claim 12.

Regarding claim 16, the prior art of record individually or combined fails to teach the ToF image sensor system of claim 1 as claimed, more specifically in combination with wherein the binning circuit comprises: a plurality of arithmetic logic units (ALUs) coupled to the plurality of ADCs and the output circuit, wherein each of the plurality of ALUs is coupled to a different pair of ADCs for receiving the actual pixel values therefrom and is configured to combine the actual pixel values to generate a different one of the at least one interpolated pixel.

Regarding claim 17, the prior art of record individually or combined fails to teach the ToF image sensor system of claim 1 as claimed, more specifically in combination with wherein a total number of pixel values in the image pixel array of the image structure is greater than a number of total pixels of the photodetector pixel array.

Regarding claim 18, the prior art of record individually or combined fails to teach the ToF image sensor system of claim 1 as claim, wherein: the binning circuit is configured to receive, from the plurality of ADCs, a first number of actual pixel values equal to a number of photodetector pixels of the photodetector pixel array, and more specifically in combination with the output circuit is configured to output a second number of output pixel values equal to a number of output pixels in the image pixel array, wherein the second number is greater than the first number.
	Claim 19 is objected to because of its dependency on claim 18.

Regarding claim 23, the prior art of record individually or combined fails to teach the method of claims 22, 21, and 20 as claimed, more specifically in combination with further comprising: interleaving the first actual pixel values with the first virtual pixel values in a first image line of the image structure; and interleaving the second actual pixel values with the second virtual pixel values in a second image line of the image structure.

Claim 25 is allowed.
The following is an examiner’s statement of reasons for allowance
Regarding claim 25, the prior art of record individually or combined fails to teach a time-of-flight (ToF) image sensor system as claimed, comprising: an illumination source configured to generate a modulated light signal; a pixel array comprising a plurality of actual pixel lines and a plurality of actual pixel columns, wherein each pixel of the pixel array is configured to receive the modulated light signal reflected from an object as a reflected modulated light signal and to demodulate the reflected modulated light signal to generate an electrical signal; a plurality of analog-to-digital converters (ADCs), wherein each ADC is coupled to at least one assigned pixel of the pixel array and is configured to convert a corresponding electrical signal generated by the at least one assigned pixel into an actual pixel value; a binning circuit coupled to the plurality of ADCs and configured to generate at least one interpolated pixel, wherein the binning circuit is configured to generate each of the at least one interpolated pixel based on actual pixel values corresponding to a different pair of adjacent pixels of the pixel array, each of the at least one interpolated pixel having a virtual pixel value, more specifically in combination with wherein the binning circuit comprises a plurality of arithmetic logic units (ALUs) coupled to the plurality of ADCs and the output circuit, wherein each of the plurality of ALUs is coupled to a different pair of ADCs for receiving the actual pixel values therefrom and is configured to combine the actual pixel values to generate a different one of the at least one interpolated pixel; and an output circuit coupled to the binning circuit and configured to output the virtual pixel value of each of the at least one interpolated pixel according to an image structure. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments, see pages 12-16, filed 17 May 2022, with respect to the rejections of independent claims 1 and 20 under 35 U.S.C. 103 as being unpatentable over Jin et al. (USPGPub 20200013811 A1) in view of Keel et al. (USPGPub 20190293792 A1) have been fully considered but they are not persuasive. 
Applicant argues that Jin does not teach digital binning (binning that occurs after the signals are converted to digital signals by an ADC or the like) on pages 12-15. While Jin does teach an analog binning method, see paragraphs 149-151 of Jin, the reference also teaches a digital binning method. As stated in paragraph 153, distance information about and/or corresponding to the distance information center DIC may be obtained by a digital binning method, but the example embodiments are not limited thereto. To do this, a pixel value of each of the plurality of unit pixels PX3 is obtained in the full-mode according to the method described with reference to FIG. 13, and the pixel values obtained as above may be processed by an analog-digital converter (ADC) of the CDS/ADC circuit 36 to obtain digital signals. After that, digital signals with respect to four unit pixels PX3 in the 2×2 pixel array based on the distance information center DIC shown in FIG. 15 are synthesized to obtain final distance information. The applicant argues that Jin never defines digital binning, but if one refers to paragraph 149, the term “binning mode” may denote a mode in which an added value of pixel values of some adjacent unit pixels PX3 are added (or averaged) from among the plurality of unit pixels PX3 included in the pixel array 334 as well as referring to paragraph 153, which, as can be seen above, states that digital signals are synthesized. The applicant further argues that “synthesized” does not describe binning, however, through use of a dictionary, one can see that the definition of binning is to “group together (data) in bins” and the definition of synthesize is to “combine (a number of things) into a coherent whole” (similar synonyms include “adding,” “grouping,” and/or “combining”). 
Applicant also argues that Keel does not teach the output of virtual (or “binned”) pixel values into an image array. However, paragraph 116 of Keel states that FIG. 15A is a diagram showing a phase pattern in which phase signals are disposed in a checkerboard pattern according to an exemplary embodiment of the present inventive concept. FIG. 15B is a diagram showing a phase pattern disposed by grouping (see synonyms above) a plurality of pixels in the checkerboard phase pattern of FIG. 15A using a 2×2 binning method. Applicant may also refer to paragraph 119 of Keel for further details regarding the output of binned pixels. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878